  Case: 1:16-cv-08637 Document #: 1414 Filed: 11/16/18 Page 1 of 5 PageID #:35061   f1

                        T]NITED STATES DISTRICT COURT
                   X'OR THE NORTHERN DISTRICT OF ILLINOIS




IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                    Case   No. 1:16-cv-08637

                                              Hon. Thomas A. Durkin
This Document Relates To:
Direct Purchaser Actions                      Magistrate Judge Jeffrey T. Gilbert




    ORDER GRANTING FINAL APPROVAL OF SETTLEMENT WITH DEFENDAI\IT
                    I.IELDALE FARMS CORPORATION




894320.2
 Case: 1:16-cv-08637 Document #: 1414 Filed: 11/16/18 Page 2 of 5 PageID #:35062




           Having considered the Direct Purchaser Plaintiffs' ("DPPs") motion for final approval of

their class action settlement with Defendant Fieldale Farms Corporation ("Fieldale Farms" or

"Settling Defendanf'), and having conducted a faimess hearing in connection with that motion,

the Court, having also reviewed the settlement agreement between the DPPs and Fieldale Farms

("Settlement" or "Settlement Agreement"), the pleadings and other papers on file in this action,

and the statements        of   counsel and the parties, hereby finds that the motion should be

GRANTED.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           l.      The Court has jurisdiction over the subject matter of this litigation, including the

actions within this litigation, and over the parties to the Settlement Agreement, including all

members of the Settlement Class (also referred to herein as the "Class") and the Defendants.

           2.      For purposes of this Order, except as otherwise set forth herein, the Court adopts

and incorporates the definitions contained in the Settlement Agreement.

           3.      Pursuant to Fed. R. Civ. P.23(g), Co-Lead Counsel previously appointed by the

Court is appointed as Co-Lead counsel for the Class as they have and will fairly and competently

represent the interests of the Class.

           4.      Pursuant to Federal Rule of   Civil Procedure 23,theCourt determines that the

following settlement class be certified:

           All persons who purchased Broilers directly from any of the Defendants or
           any co-conspirator identified in this action, or their respective subsidiaries
           or affiliates for use or delivery in the United States from at least as early as
           January 1, 2008 until the date of this Preliminary Approval Order.
           Specifically excluded from this Class are the Defendants, the officers,
           directors or employees of any Defendant; any entity in which any
           Defendant has a controlling interest; and any affiliate, legal representative,
           heir or assign of any Defendant. Also excluded from this class are any
           federal, state or local governmental entities, any judicial officer presiding
           over this action and the members of his/her immediate family and judicial



894320.2
  Case: 1:16-cv-08637 Document #: 1414 Filed: 11/16/18 Page 3 of 5 PageID #:35063




           staff, any juror assigned to this action, and any co-conspirator identified in
           this action.

           5.     The Court further finds that the prerequisites to a class action under Rule 23 are

satisfied for settlement purposes in that: (a) there are hundreds of geographically dispersed class

members, making joinder of all members impracticable; O) there are questions of law and fact

common to the class that predominate over individual issues; (c) the claims or defenses of the

class plaintiffs are typical of the claims or defenses of the class; (d) the plaintiffs   will fairly and

adequately protect the interests of the class, and have retained counsel experienced in antitrust

class action litigation who have, and    will continue to, adequately   represent the class; and (e) a

class action is superior to individual actions.

           6.     The Court hereby finally approves and confirms the settlement set forth in the

Settlement Agreement and finds that said settlement is, in all respects, fair, reasonable and

adequate to the Class pursuant to Rule 23 of the Federal Rules of       Civil Procedure.

           7.     This Court hereby dismisses with prejudice the action against the Settling

Defendant (Fieldale Farms), with each party to bear their own costs and fees, including

afforneys' fees, except as provided in the Settlement Agreement.

           8.     The Releasing Parties are hereby and forever barred from commencing or

continuing against the Released Parties any of the Released Claims as defined in the Settlement

Agreement.

           9.     The Released Parties are hereby and forever released from all Released Claims as

defined in the Settlement Agreement.

           10.    The notice given to the Class, including individual notice to all members of the

Class who could be identified through reasonable efforts, was the best notice practicable under

the circumstances. Said notice provided due and adequate notice of the proceedings and of the



894320.2
  Case: 1:16-cv-08637 Document #: 1414 Filed: 11/16/18 Page 4 of 5 PageID #:35064




matters set forth therein, including the proposed settlement set forth in the Settlement

Agreement, to all persons entitled to such notice, and said notice fully satisfied the requirements

of Rules 23(c)(2) and 23(e)(l) of the Federal Rules of Civil Procedure and the requirements      of
due process.

           11.   No objections to the Settlement were filed.

           12.   As set forth in the notice to the Class, at this time Co-Lead Counsel are not

seeking their fees or to distribute Settlement proceeds to qualified claimants; when Co-Lead

Counsel determine to do so, they will notiff the class and seek the Court's approval.

           13.   Any member of the Class who failed to timely and validly request to be excluded

from the Class shall be subject to and bound by the provisions of the Settlement Agreement, the

Released Claims contained therein, and this Order (and the related Final Judgment) with respect

to all Released Claims, regardless of whether such members of the Class seek or obtain any

distribution from any Settlement Fund. Persons/Entities who validly requested to be excluded

from the Class are listed in Exhibits   Al and A2to the Third Supplemental Declaration Of
Jennifer M. Keough Regarding Notice Administration.

           14.   Without affecting the finality of the Final Judgment in any way, this Court hereby

retains continuing jwisdiction over: (a) implementation of the Settlement Agreement and any

allocation or distribution to Class Members pursuant to further orders of this Court; (b)

disposition of any Settlement Fund; (c) hearing and determining applications by plaintiffs for

attorneys' fees, costs, expenses, and interest; (d) the actions until the Final Judgment has become

effective and each and every act agreed to be performed by the parties all have been performed

pursuant to the Settlement Agreement; (e) hearing and ruling on any matters relating to any plan

of allocation or distribution of settlement proceeds; and (0 the parties to the Settlement




894320.2
  Case: 1:16-cv-08637 Document #: 1414 Filed: 11/16/18 Page 5 of 5 PageID #:35065




Agreement for the purpose of enforcing and administering the Settlement Agreement and the

mufual releases contemplated by, or executed in connection with the Settlement Agreement.

           15.   In the event that the settlement does not become effective in accordance with the

terms of the Settlement Agreement, then the Final Judgment shall be rendered null and void and

shall be vacated, and in such event, all orders entered and releases delivered in connection

herewith shall be null and void and the parties shall be returned to their respective positions ex

ante.

           16.   The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil

Procedure, that judgment should be entered and further finds that there is no just reason for delay

in the entry of final judgment as to the parties to the Settlement Agreement. Accordingly, the

Clerk is hereby directed to enter such judgment forthwith.




894320.2                                          4
